Howard v Pooler (2020 NY Slip Op 05430)





Howard v Pooler


2020 NY Slip Op 05430


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, AND CURRAN, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (1012/19) CA 18-01322.

[*1]WILLIAM HOWARD, SUING IN THE RIGHT OF ARCHER RD. VISTA, LLC, WILLIAM HOWARD, INDIVIDUALLY, AND WESTSIDE DEVELOPMENT OF ROCHESTER, INC., PLAINTIFFS-RESPONDENTS, 
vGARY L. POOLER, DEFENDANT-APPELLANT, ARCHER RD. VISTA LLC, AND GARY L. POOLER, AS MANAGER OF ARCHER RD. VISTA LLC, INTERVENORS-APPELLANTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.